EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT (this “Amendment”) dated as of October 21, 2016 to the Credit
Agreement dated as of April 24, 2015 (the “Credit Agreement”) among
COMMUNICATIONS SALES & LEASING, INC. (“Parent”), CSL CAPITAL, LLC, (“CSL
Capital” and, together with Parent, the “Borrowers”), the LENDERS party thereto
(the “Lenders”), the Agents party thereto and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent (collectively, the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Parent is considering a restructuring transaction pursuant to which
(x) it may cause Talk America Services, LLC, a Delaware limited liability
company (“Talk America”) to be transferred within the Parent group so that Talk
America is owned directly by Parent, (y) Parent will form a limited partnership
organized under the laws of a state of the United States or the District of
Columbia (“New Operating Partnership”) and a limited liability company organized
under the laws of a state of the United States or the District of Columbia (“New
LLC”) to hold the initial limited partnership interest in New Operating
Partnership and (z) Parent will contribute all of its assets (other than its
Equity Interests in New LLC and Talk America) to New Operating Partnership (the
“Restructuring”);

 

WHEREAS, in connection with such transaction, Parent would cease being a
Borrower (but remain a Guarantor on an unsecured basis), and the parties hereto
desire to amend the Credit Agreement to permit Parent to be replaced with New
Operating Partnership as the “Parent” and a “Borrower” under the Credit
Agreement, as well as causing any corporate co-issuer on the Senior Notes to
become a “Borrower” under the Credit Agreement (the “Restructuring Amendments”);

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower will
obtain Other Term Loans, which Other Term Loans shall be used to replace in full
the principal amount of all Indebtedness in respect of the Term Loans (as
defined in the Credit Agreement immediately prior to giving effect to this
Amendment) outstanding immediately prior to giving effect to this Amendment (the
Term Loans outstanding immediately prior to giving effect to this Amendment, the
“Existing Term Loans”), which replacement shall, in the case of the Continuing
Term Loans (as defined below) take the form of an amendment to the Existing Term
Loans effected pursuant to this Amendment, and the Existing Term Loans (and the
Shortfall Term Loan (as defined below)) as so amended shall constitute the “Term
Loans” for all purposes of the Loan Documents and the “Term Lenders” shall be
the holders of such Term Loans;

 

--------------------------------------------------------------------------------


 

WHEREAS, (a) the Term Loans as so amended hereby shall be pari passu in right of
payment and Collateral with all other Loans and Obligations under the Loan
Documents and shall be in an aggregate principal amount of $2,113,250,000 and
shall have the terms set forth herein and in the Credit Agreement as amended
hereby and (b) the incurrence of the Amendment No. 1 Other Term Loans and the
replacement of the Existing Term Loans therewith shall only require the
signatures of the Continuing Term Lenders (as defined below), the New Term
Lenders (as defined below), the Loan Parties and the Administrative Agent;

 

WHEREAS, each Term Lender under the Credit Agreement immediately prior to the
Amendment No. 1 Effective Date (an “Existing Term Lender”) that executes and
delivers a signature page to this Amendment in the form of Annex I hereto (a
“Lender Addendum”) will thereby (i) agree to the terms of this Amendment
(including the Restructuring Amendments) and (ii) agree to continue all (or such
lesser amount as the Lead Arranger may allocate) of such Existing Term Lender’s
Existing Term Loans as Term Loans under the Credit Agreement as amended hereby
(such continued Existing Term Loans (or such lesser amount as the Lead Arranger
may allocate), the “Continuing Term Loans” and all such Lenders, collectively,
the “Continuing Term Lenders”; the Existing Term Lenders that are not Continuing
Term Lenders are referred to as the “Non-Continuing Term Lenders”; the principal
amount of the difference (if any) between the Existing Term Loans of any
Continuing Term Lender and the Continuing Term Loans of such Continuing Term
Lender as a result of such lesser amount so allocated shall be referred to as
the “Non-Allocated Existing Term Loans” of such Continuing Term Lender) in a
principal amount equal to the aggregate principal amount of such Existing Term
Lender’s Existing Term Loans;

 

WHEREAS, each Person that agrees to make Other Term Loans (the “New Term
Lender”) will make Other Term Loans to the Borrower on the Amendment No. 1
Effective Date (the “Shortfall Term Loans”) in an amount equal to its Shortfall
Term Loan Commitment (defined below), which Shortfall Term Loans shall have the
same terms as the Existing Term Loans as modified pursuant to the terms of this
Amendment;

 

WHEREAS, the Continuing Term Lenders and the New Term Lenders are severally
willing to continue their Existing Term Loans and/or to make Shortfall Term
Loans and such Existing Term Loans and Shortfall Term Loans shall constitute the
“Term Loans” and the Continuing Term Lenders and the New Term Lenders shall
constitute the “Term Lenders” from and after the Amendment No. 1 Effective Date
for all purposes of the Loan Documents;

 

WHEREAS, the Term Loans outstanding after giving effect to this Amendment will
have the same terms as the Existing Term Loans, except as otherwise amended
hereby;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower has engaged JPMorgan Chase Bank, N.A. and/or its
designated affiliates to act as lead “left” arranger and bookrunner in respect
of the loans contemplated hereby and JPMorgan Chase Bank, N.A. hereby agrees to
act in such roles (in such capacities, the “Lead Arranger”) and the Borrower has
designated JPMorgan Chase Bank, N.A. as syndication agent in respect of the
loans contemplated hereby; and

 

WHEREAS, pursuant to Sections 2.15 and 10.01 of the Credit Agreement, the
Continuing Term Lenders, the New Term Lenders, the Required Lenders (after
giving effect to the Shortfall Term Loans, Other Term Loans and the amendment of
the Term Loans contemplated hereby pursuant to Section 2.15 of the Credit
Agreement) and the Loan Parties are willing to amend the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.                                Defined Terms; References.  Unless
otherwise specifically defined herein, each term used herein that is defined in
the Credit Agreement has the meaning assigned to such term in the Credit
Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall, after this
Amendment becomes effective, refer to the Credit Agreement as amended hereby.

 

SECTION 2.                                Term Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Continuing Term Lender severally agrees to continue all (or
such lesser amount as the Lead Arranger may allocate) of such Continuing Term
Lender’s Existing Term Loans as Term Loans under the Credit Agreement as amended
hereby in a principal amount equal to the principal amount of its Existing Term
Loans (or such lesser amount as the Lead Arranger may allocate).

 

(b)                                 Subject to the terms and conditions set
forth herein, each New Term Lender severally agrees to make a Shortfall Term
Loan to the Borrowers on the Amendment No. 1 Effective Date in a principal
amount equal to its Shortfall Term Loan Commitment, which amount shall be made
available to the Administrative Agent or the Borrower in immediately available
funds. The “Shortfall Term Loan Commitment” of any New Term Lender will be the
amount set forth opposite such New Term Lender’s name on Schedule 1 hereto.  On
the Amendment No. 1 Effective Date, the proceeds of the Shortfall Term Loans
shall be applied to prepay the aggregate principal amount of the Existing Term
Loans of the Non-Continuing Existing Term Lenders and the Non-Allocated Existing
Term Loans of all the Continuing Term Lenders.

 

(c)                                  For the avoidance of doubt, on and after
the Amendment No. 1 Effective Date, the Term Loans shall constitute a single
Class of Loans under the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 On the Amendment No. 1 Effective Date, each
Non-Continuing Term Lender shall have its Existing Term Loans prepaid in full in
cash and each Continuing Term Lender shall have its Non-Allocated Existing Term
Loans prepaid in full in cash (in each case together with all accrued and unpaid
interest thereon).

 

SECTION 3.                              Certain Amendments. Effective upon the
consummation of the Amendment No. 1 Effective Date, the Credit Agreement is
hereby amended as follows:

 

(a)                       Section 1.01 of the Credit Agreement is hereby amended
by adding the following definitions in alphabetical order:

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
October 21, 2016, among the Borrowers, the other Loan Parties thereto, the
Lenders party thereto and Bank of America.”

 

“Amendment No. 1 Effective Date” means October 21, 2016.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

--------------------------------------------------------------------------------


 

“New Term Lender” means each Person listed on Schedule 1 to Amendment No. 1.

 

“Shortfall Term Loans” means the Other Term Loans made pursuant to the Shortfall
Term Loan Commitments.

 

“Shortfall Term Loan Commitment” means the commitment of each New Term Lender to
make Other Term Loans to the Borrowers on the Amendment No. 1 Effective Date in
an aggregate principal amount set forth opposite such New Term Lender’s name on
such Schedule 1.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                       The definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended replacing clause (a) in its entirety with
the following:

 

“(a)                           with respect to Term Loans, 3.50% in the case of
Eurodollar Rate Loans and 2.50% in the case of Base Rate Loans; and”

 

(c)                        The definition of “Defaulting Lender” in Section 1.01
of the Credit Agreement is hereby amended by adding prior to the proviso in
clause (d) thereof, “or (iv) become the subject of a Bail-In Action”.

 

(d)                                 The definition of “Flood Insurance Laws” in
Section 1.01 of the Credit Agreement is hereby amended by (i) replacing the
“and” immediately prior to clause (iv) with a “,” and (ii) adding the following
clause (v) at the end thereof: “, and (v) the Biggert-Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto”.

 

(e)                                  The definition of “Term Loans” in
Section 1.01 of the Credit Agreement is hereby amended to add at the end of such
definition: “(and for the avoidance of doubt, the Term Loans shall include all
Continuing Term Loans (as defined in Amendment No. 1) and all Shortfall Term
Loans)”.

 

(f)                                   The definition of “Term Lenders” in
Section 1.01 of the Credit Agreement is hereby amended to add at the end of such
definition: “(and for the avoidance of doubt, the Term Lenders shall include all
Continuing Term Lenders (as defined in Amendment No. 1) and all New Term
Lenders).”

 

(g)                                  Section 2.05(a)(iii) of the Credit
Agreement is hereby amended to replace the reference to “Closing Date” with a
reference to “Amendment No. 1 Effective Date”.

 

--------------------------------------------------------------------------------


 

(h)                                 Section 2.07 of the Credit Agreement is
hereby amended by replacing clause (a) in its entirety with the following:

 

“(a)                           Subject to adjustment pursuant to
Section 2.07(a)(ii), the Borrowers shall repay, on a joint and several basis, to
the Administrative Agent for the ratable account of the Term Lenders (A) on the
last Business Day of each fiscal quarter ending on or after December 31, 2016
and prior to the Maturity Date for the Term Loans, an amount equal to 0.25% of
the aggregate principal amount of the Term Loans outstanding immediately after
giving effect to the Amendment No. 1 Effective Date and (B) to the extent not
previously paid, on the Maturity Date for the Term Loans, the aggregate
principal amount of all Term Loans outstanding on such date.”

 

(i)                           Section 2.17(a)(iv) of the Credit Agreement is
hereby amended by adding at the beginning of the last sentence thereof, “Subject
to Section 11.14,”.

 

(j)                                    Article 5 of the Credit Agreement is
hereby amended by adding a new Section 5.20 as follows:

 

“Section 5.20.                    EEA Financial Institutions.No Loan Party is an
EEA Financial Institution.”

 

(k)                       Section 6.07 of the Credit Agreement is hereby amended
by replacing the last sentence thereof with the following:

 

“If at any time the improvements on a Mortgaged Property are located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Lead Borrower shall, or
shall cause the applicable Credit Party to maintain, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent.”

 

(l)                           Section 6.11(a) of the Credit Agreement is hereby
replaced in its entirety with the following:

 

“(a) Subject to this Section 6.11 and Section 6.13(b), with respect to any
property acquired after the Closing Date by any Loan Party that is intended to
be subject to the Lien created by any of the Collateral Documents but is not so
subject, the Parent shall promptly notify the Administrative Agent of such
acquisition and within forty-five (45) days after the acquisition thereof (or,
with respect to intellectual property, on a quarterly basis) (or such later date
as the Administrative Agent may agree)

 

--------------------------------------------------------------------------------


 

the applicable Loan Party shall (A) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments or supplements to the relevant
Collateral Documents or such other documents as the Administrative Agent or the
Collateral Agent shall reasonably request to grant to the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Liens permitted hereunder; and (B) take
all actions reasonably necessary or advisable to cause such Lien to be duly
perfected within the United States to the extent required by such Collateral
Document in accordance with all applicable Law, including the filing of
financing statements in such jurisdictions within the United States as may be
reasonably requested by the Administrative Agent. The Borrowers shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Collateral Documents on such after acquired properties. For the avoidance of
doubt, the forty-five (45) day deadline cited above shall not apply to Material
Real Property. Rather, with respect to any Material Real Property acquired after
the Closing Date, the relevant Loan Party shall not be required to execute and
deliver the relevant Collateral Documents and such other documents as have been
reasonably requested by the Administrative Agent or the Collateral Agent until
(y) at least forty-five days prior written notice has been provided to the
Administrative Agent and (z) the Parent has received confirmation from the
Administrative Agent that flood insurance due diligence and flood insurance
compliance as required by Section 6.07 hereto has been completed. Subject to
Section 6.11(c), as soon as practicable thereafter, but in any event within
sixty (60) days (or such later date as the Administrative Agent may agree) of
satisfaction of these requirements with respect to such Material Real Property,
the relevant Loan Party shall execute and deliver to the Administrative Agent
the relevant Collateral Documents and such other documents as have been
reasonably requested by the Administrative Agent or the Collateral Agent.”

 

(m)                   Section 10.01 of the Credit Agreement is hereby amended by
adding the following paragraph at the end thereof:

 

“Notwithstanding anything to the contrary herein, any increase, extension or
renewal of this Agreement shall be subject to flood insurance due diligence and
flood insurance compliance in accordance with Section 6.07 hereto and otherwise
reasonably satisfactory to the Administrative Agent.”

 

(n)                       Article 11 of the Credit Agreement is hereby amended
by adding the following new Section 11.14:

 

“Section 11.14.             Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.

 

--------------------------------------------------------------------------------


 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 4.   Restructuring Amendments. Effective upon the consummation of the
Restructuring Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)         Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:

 

“Holdings” means Communications Sales & Leasing, Inc., a Maryland corporation.

 

“New LLC” means a limited liability company formed and owned by Holdings which
limited liability company shall be organized under the laws of a state of the
United States or the District of Columbia.

 

“New Operating Partnership” means a limited partnership formed and owned by
Holdings which limited partnership shall be organized under the laws of a state
of the United States or the District of Columbia.

 

--------------------------------------------------------------------------------


 

“Restructuring Effective Date” has the meaning set forth in Amendment No. 1.

 

“Talk America” means Talk America Services, LLC, a Delaware limited liability
company.

 

(b)                   The definition of Consolidated EBITDA in Section 1.01 of
the Credit Agreement is hereby amended by (I) removing the “and” following the
semi-colon in the last clause (A) in such definition, (II) replacing the period
at the end of the last clause (B) in such definition with the text “; and” and
(III) adding the following clause (C) immediately following such clause (B):

 

“(C)           upon and following the Restructuring Effective Date, to the
extent that Talk America is not a Subsidiary of Borrower but is a Subsidiary of
a Guarantor, the Consolidated EBITDA of Talk America (whether positive or
negative) shall be added to (if the Consolidated EBITDA of Talk America for the
relevant period is positive) or subtracted from (if the Consolidated EBITDA of
Talk America for the relevant period is negative) Consolidated EBITDA of Parent
and its Restricted Subsidiaries for such period, so long as (i) Talk America
shall not have incurred or Guaranteed any Indebtedness other than Indebtedness
in the ordinary course of business consistent with past practice prior to the
Restructuring Effective Date and (ii) Talk America shall not have distributed
any cash or other assets other than to a Guarantor or Parent or one of Parent’s
Restricted Subsidiaries (and if such cash or other assets have been distributed
to a Guarantor that is not Parent or one of Parent’s Restricted Subsidiaries,
then such Guarantor shall not have distributed such cash or other assets to a
Person other than Parent or one of Parent’s Restricted Subsidiaries).”

 

(c)          The definition of Guarantors in Section 1.01 of the Credit
Agreement is amended and restated as follows:

 

“Guarantors” means (a) Holdings, (b) Parent and the Restricted Subsidiaries of
Parent party hereto as of the Closing Date (in the case of Parent, CSL Capital
and the corporate co-issuer on the Senior Notes (if any), in respect of the
obligations of the other Borrowers) and (c) those Restricted Subsidiaries that
issue a Guarantee of the Obligations after the Closing Date pursuant to
Section 6.11 in each case (i) other than any Excluded Subsidiary and/or
(ii) until released in accordance with the terms hereof.

 

(d)         The definition of Parent in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

 

“Parent” means New Operating Partnership.

 

(e)          The definition of REIT Election in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

 

--------------------------------------------------------------------------------


 

“REIT Election” means Holdings’ election to be, and qualification to be taxed
as, a REIT for U.S. federal income tax purposes.

 

(f)           The penultimate paragraph of Section 6.01 of the Credit Agreement
is hereby amended and restated as follow:

 

“Notwithstanding the foregoing (but subject to the immediately preceding
sentence), the obligations in clauses (a) and (b) of this Section 6.01 may be
satisfied with respect to financial information of Parent and its Subsidiaries
by furnishing (A) the applicable financial statements of Holdings or any direct
or indirect parent of Holdings or (B) the Form 10-K or 10-Q, as applicable,
filed with the SEC of Parent (or any direct or indirect parent of Parent);
provided, that, (i) to the extent such information relates to a parent of the
Parent and such parent has material assets, operations or liabilities aside from
its ownership of Parent, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Parent (or such parent), on the one hand, and the
information relating to the Parent and the Subsidiaries on a stand-alone basis,
on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by an Accounting Opinion or an Accounting Opinion is separately
provided to the Administrative Agent.”

 

(g)          Section 6.18 of the Credit Agreement is hereby amended to include
the following proviso at the end thereof: “provided that so long as the REIT
Election is effective, Parent may satisfy its obligation under
Section 6.18(a) by use of its reasonable best efforts to ensure that the REIT
Election remains effective and Parent maintains its status as a disregarded
qualified REIT subsidiary, a disregarded entity or a partnership for U.S.
federal income tax purposes.”

 

(h)         Section 7.05 of the Credit Agreement is hereby amended by replacing
the last paragraph with the following:

 

“Notwithstanding the foregoing, beginning with its first taxable year in which
the REIT Election is effective, Parent may make any cash distribution on or in
respect of Parent’s Capital Stock, in each case constituting a Restricted
Payment, to holders of such Capital Stock to the extent that Parent believes in
good faith that Holdings qualifies as a REIT and that the declaration or payment
of a dividend or making of a distribution in such amount is necessary to
maintain Holding’s status as a REIT for any taxable year or to avoid the
imposition of any excise or income tax, with such distribution to be made as and
when determined by Holdings, whether during or after the end of the relevant
taxable year; provided, that (i) no cash distribution shall be permitted under
this paragraph to the extent that a Specified Event of Default has occurred and
is continuing or the Obligations have been accelerated following any other Event
of Default, (ii)

 

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, any distributions made pursuant to this sentence
shall not exceed the amount of dividends or distributions that could have been
paid or made by Parent at such time if it were a REIT (prior to giving effect to
Amendment No. 1 (other than the substitution of New Operating Partnership as
“Parent”)) and prior to or concurrent with paying or making any such dividend or
distribution in reliance on this paragraph, Parent shall provide the
Administrative Agent a certification in reasonable detail to such effect and
(iii) dividends and distributions paid or made pursuant to this paragraph shall
be permitted to Parent’s ultimate parent, only so long as Parent is a
disregarded qualified REIT subsidiary, a disregarded entity or a partnership for
U.S. federal income tax purposes.”

 

(i)             A new Section 7.13 is hereby added to the Credit Agreement:

 

“Section 7.13. New LLC. New LLC shall not engage in any material operating or
business activities or hold any material assets or have any material
Indebtedness (other than Indebtedness that is Guaranteed by the Parent or any
Guaranty of Indebtedness of the Parent or any of its Restricted Subsidiaries);
provided that the following shall be permitted in any event: (i) its ownership
of the Equity Interests of Parent and other Subsidiaries and activities
incidental or reasonably related thereto; (ii) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance); (iii) participating in tax, accounting and other
administrative matters as a member of any consolidated, combined, or other
similar group of which Holdings, or a direct or indirect parent of Holdings, is
the common parent; (iv) holding any cash or Cash Equivalents (but not operating
any property) and (v) providing indemnification to officers, managers and
directors.”

 

(j)            A new Section 7.14 is hereby added to the Credit Agreement:

 

“Section 7.14. Passive Holding Company Covenant. Holdings shall not (a) engage
in any material operating or business activities or own any material assets
other than through its ownership of Parent and its ownership of Talk America
(provided that Talk America LLC shall not engage in any material operating or
business activities or own any material assets (other than the operating
business activities or assets owned as of the Amendment No. 1 Effective Date)),
(b) incur any Indebtedness other than Indebtedness that is Guaranteed by the
Parent or any Guaranty of Indebtedness of the Parent or any of its Restricted
Subsidiaries or (c) consolidate or amalgamate with, or merge with or into, or
convey, sell or otherwise transfer all or substantially all of its assets to,
any Person; provided that, so long as no Default or Event of Default exists or
would result therefrom, (A) Holdings may consolidate or amalgamate with, or
merge with or into, any other Person (other than Parent or any of its
Subsidiaries) so long as (i) Holdings is the continuing or surviving Person or
(ii) if the Person formed by or surviving any such consolidation, amalgamation
or merger is not Holdings, the successor Person is a Person organized under a
state of the United States or the District of Columbia (such successor Person,
“Successor Holdings”) and expressly assumes

 

--------------------------------------------------------------------------------


 

all obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and/or thereto in a
form reasonably satisfactory to the Administrative Agent and (B) Holdings may
otherwise convey, sell or otherwise transfer all or substantially all of its
assets to any other Person organized under a state of the United States or the
District of Columbia (other than Parent or any of its Subsidiaries) so long as
(x) no Change in Control results therefrom, (y) the Person acquiring such assets
expressly assumes all of the obligations of Holdings, as applicable, under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement hereto and/or thereto in a form reasonably satisfactory to the
Administrative Agent; provided that the following shall be permitted in any
event: (i) the ownership by Holdings of the Equity Interests of the Parent, New
LLC and Talk America (provided that Talk America LLC shall not engage in any
material operating or business activities or own any material assets (other than
the operating business activities or assets owned as of the Amendment No. 1
Effective Date)) and activities incidental or reasonably related thereto;
(ii) any public offering of its common stock or any other issuance or sale of
its Equity Interests and any acquisition of Equity Interests or Equity Interests
of Parent, (iii) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance);
(iv) participating in tax, accounting and other administrative matters as a
member of any consolidated, combined, or other similar group of which Holdings
is the common parent; (v) any activities incidental to compliance with the
provisions of the Securities Act and the Exchange Act, any rules and regulations
promulgated thereunder, and the rules of national securities exchanges, in each
case, as applicable to companies with listed equity or debt securities, as well
as activities incidental to investor relations, shareholder meetings and reports
to shareholders or debtholders, (vi) converting into another form of entity so
long as such conversion does not adversely affect the value of the Guaranty made
by Holdings and the Administrative Agent is given at least 10 Business Days (or
such lesser number of days as is reasonably acceptable to the Administrative
Agent) notice of such conversion, (vii) holding any cash or Cash Equivalents,
(viii) providing indemnification to officers, managers and directors, and
(ix) the acquisition of any assets and associated liabilities (including,
directly or indirectly, the equity interests in any Person) provided that such
assets and liabilities (or, in the case of the acquisition of the equity
interests in any Person, the assets and liabilities of such Person) are promptly
thereafter directly or indirectly transferred to or assumed by, as the case may
be, Parent and/or any of Parent’s Restricted Subsidiaries that are Guarantors
(or, if capacity then exists under Section 7.06 for an Investment in such assets
to be made in a Restricted Subsidiary that is not a Guarantor, a Restricted
Subsidiary that is not a Guarantor) in consideration for the issuance by Parent
of Equity Interests in Parent (or, to the extent such acquisition by Holdings
was made with cash consideration, in consideration of cash from Parent) and
activities incident or reasonably related to the foregoing.”

 

--------------------------------------------------------------------------------


 

SECTION 5.                               Non-Restructuring Amendments
Effectiveness.  This Amendment (other than the Restructuring Amendments) shall
become effective on the date when the following conditions are met (the
“Amendment No. 1 Effective Date”):

 

(a)                                 the Administrative Agent and Lead Arranger
shall have received (i) a counterpart signature page of this Amendment duly
executed by each of the Loan Parties, the Administrative Agent, the Required
Lenders (after giving effect to the modifications in Section 2 hereof) and the
New Term Lenders and (ii) a Lender Addendum or a counterpart to this Amendment,
as applicable, executed and delivered by each Continuing Lender;

 

(b)           the conditions set forth in Sections 2.15 and 4.02 of the Credit
Agreement shall be satisfied and the representations and warranties set forth in
Section 7 shall be true and correct on and as of the Amendment No. 1 Effective
Date, and the Lead Arranger and the Agent shall have received a certificate (in
form and substance reasonably acceptable to the Lead Arranger and the Agent),
dated as of the Amendment No. 1 Effective Date and signed by a Responsible
Officer of the Borrowers, to such effect;

 

(c)           the Lead Arranger and the Agent shall have received the favorable
legal opinion of (i) Davis Polk & Wardwell LLP, counsel to the Loan Parties and
(ii) Kutak Rock LLP, counsel to the Loan Parties;

 

(d)           the Agent and the Lead Arranger shall have received such documents
and certificates as the Agent, Lead Arranger or its counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party, the authorization of execution, delivery and performance of this
Amendment, the performance of the Credit Agreement and each other applicable
Loan Document and any other legal matters relating to the Loan Documents, all in
form and substance reasonably satisfactory to the Agent, Lead Arranger and its
counsel;

 

(e)           all accrued and unpaid interest on the Term Loans to but excluding
the Amendment No. 1 Effective Date shall have been paid in full by Borrowers;

 

(f)            The Borrowers shall have paid all fees and amounts due and
payable pursuant to this Amendment and/or any letter agreements or fee letters
by and between the Borrowers and the Lead Arranger (collectively, “Engagement
Letter”), including, to the extent invoiced, reimbursement or payment of
documented and reasonable out-of-pocket expenses in connection with this
Amendment and any other out-of-pocket expenses of the Agent and the Lead
Arranger required to be paid or reimbursed pursuant to the Credit Agreement or
the Engagement Letter; provided that it is understood and agreed that the
Borrowers may net the fees and expenses

 

--------------------------------------------------------------------------------


 

described in this paragraph and paragraph (f) above from the proceeds of the
Shortfall Term Loans prior to providing such proceeds to the Borrowers; and

 

(g)                                  The New Term Lenders shall have received,
no later than three Business Days prior to the Amendment No. 1 Effective Date,
all documentation and other information about the Loan Parties as has been
requested by the Agent or any New Term Lender that such Person determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act, that has been requested at least five Business Days in advance of the
Amendment No. 1 Effective Date.

 

SECTION 6.                             Restructuring Amendment Effectiveness.
The Restructuring Amendments shall become effective on the date when the
following conditions are met (the “Restructuring Effective Date”):

 

(a)                                 New Operating Partnership shall expressly
assume the obligations of Holdings as a Borrower (and as a Guarantor in respect
of the Obligations of the other Borrowers) and New Operating Partnership and the
corporate co-issuer on the Senior Notes (if any) shall join the Loan Documents
pursuant to an Assumption Agreement in form and substance reasonably acceptable
to the Agent;

 

(b)                                 New Operating Partnership shall cause to be
delivered to the Agent legal opinions substantially consistent with those
delivered on the Closing Date with respect to New Operating Partnership,
Holdings and the corporate co-issuer (if any) on the Senior Notes as to such
matters as are reasonably requested by the Agent;

 

(c)                                  No Default or Event of Default shall be
continuing or occur as a result of the Restructuring;

 

(d)           the Agent shall have received, at least three (3) Business Days
prior to the Restructuring Effective Date, all documentation and other
information requested by any Lender with respect to New Operating Partnership
and the corporate co-issuer (if any) on the Senior Notes under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act;

 

(e)           Holdings and New Operating Partnership and the corporate co-issuer
(if any) on the Senior Notes shall have satisfied the requirements in
Section 6.11(b) of the Credit Agreement (assuming that the requirements
thereunder that apply to new Subsidiaries of the Parent that are not Excluded
Subsidiaries apply to New Operating Partnership and the corporate co-issuer (if
any) on the Senior Notes and, in the case of Holdings, subject to the fact that
the Guaranty of Holdings shall be on an

 

--------------------------------------------------------------------------------


 

unsecured basis) as of the Restructuring Effective Date (without giving effect
to the grace periods pursuant to Section 6.11(b) of the Credit Agreement) and
New Operating Partnership and the corporate co-issuer (if any) on the Senior
Notes shall have delivered such documents and certificates and taken such
actions as the Agent or its counsel may reasonably request in connection
therewith (including in connection with the Intercreditor Agreement and Second
Lien Intercreditor Agreement);

 

(f)                                   Immediately prior to the Restructuring
Effective Date, neither New Operating Partnership nor New LLC shall have any
assets or liabilities other than de minimis liabilities or assets, and,
immediately after giving effect to the Restructuring Effective Date, Holdings
would have no assets or liabilities other than Equity Interests in New Operating
Partnership, New LLC and Talk America and the Guarantees of the Facility and
Parent’s 6.00% Senior Secured Notes due 2023;

 

(g)           The Borrower shall have provided the Agent with 10 Business Days
(or such shorter period reasonably acceptable to the Agent) prior written notice
of the expected Restructuring Effective Date;

 

(h)           The representations and warranties of each Loan Party contained in
Article 5 of the Credit Agreement and in any other Loan Document are true and
correct in all material respects as of the Restructuring Effective Date (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date);
provided, that, to the extent that such representations and warranties are
qualified by materiality, material adverse effect or similar language, they are
true and correct in all respects;

 

(i)            The Agent shall have received such documents and certificates as
the Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each of New Operating Partnership and New LLC,
the authorization of execution, delivery and performance of each applicable Loan
Document, the performance of the Credit Agreement and each other applicable Loan
Document and any other legal matters relating to the Loan Documents, all in form
and substance reasonably satisfactory to the Agent and its counsel;

 

(j)            The Agent shall have received a certificate (in form and
substance reasonably acceptable to the Administrative Agent), dated as of the
Amendment No. 1 Effective Date and signed by a Responsible Officer of the
Borrowers, certifying compliance with Sections 6(c), 6(h) and 6(k); and

 

(k)           all Persons that guarantee or are obligors with respect to the
Senior Notes shall be Guarantors or Borrowers under the Loan Documents.

 

--------------------------------------------------------------------------------


 

SECTION 7.                               Representations and Warranties. Each
Loan Party represents and warrants to the Agent and the Lenders as of the
Amendment No. 1 Effective Date:

 

(a)                 The representations and warranties of each Loan Party
contained in Article 5 of the Credit Agreement and in any other Loan Document
(and assuming this Amendment is a Loan Document) are true and correct in all
material respects as of the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date); provided, that, to the
extent that such representations and warranties are qualified by materiality,
material adverse effect or similar language, they are true and correct in all
respects.

 

(b)                 No Default or Event of Default exists or will result from
this Amendment.

 

SECTION 8.                              Costs and Expenses. The Borrowers agree
to pay all reasonable and documented out-of-pocket costs and expenses of the
Agent (including the reasonable and documented fees and expenses of Cahill
Gordon & Reindel LLP, counsel to the Agent) in connection with the preparation,
execution, delivery and administration of this Amendment and the other
instruments and documents to be delivered hereunder in accordance with the terms
of Section 10.04 of the Credit Agreement.

 

SECTION 9.                                Governing Law.  This Amendment shall
be governed by and construed in accordance with the laws of the State of New
York.

 

SECTION 10.                         Counterparts.  This Amendment may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

SECTION 11.                         Waiver of Right of Trial by Jury. 
Section 10.16 of the Credit Agreement is incorporated herein by reference,
mutatis mutandis.

 

SECTION 12.                         Effect of Amendment. Except as expressly set
forth herein, (i) this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Agent or any other Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document, is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect.  This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 1

 

--------------------------------------------------------------------------------


 

Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.  Each of the Loan Parties hereby consents to this Amendment and
confirms and reaffirms (i) that all obligations of such Loan Party under the
Loan Documents to which such Loan Party is a party shall continue to apply to
the Credit Agreement as amended hereby, (ii) its guaranty of the Obligations
(including obligations in respect to the Term Loans after giving effect to this
Amendment) under the Guaranty, (iii) its pledges and grants of security
interests and Liens on the Collateral to secure the Obligations (including
obligations in respect to the Term Loans after giving effect to this Amendment)
pursuant to the Collateral Documents and (iv) such Guarantees, pledges and
grants of security interests, as applicable, shall continue to be in full force
and effect and shall continue to inure to the benefit of the Lenders (including
the New Term Lenders) and the other Secured Parties.  Neither the modification
of the Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations (including obligations in respect to the Term Loans
after giving effect to this Amendment), whether heretofore or hereafter
incurred; or (ii) requires that any new filings be made or other action taken to
perfect or to maintain the perfection of such Liens. The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 1
Effective Date.

 

SECTION 13.                       Certain Notice Requirements. The Borrowers,
the Required Lenders and the Administrative Agent agree that the notice
requirements under the Credit Agreement to the extent relating to (i) the
prepayment of any Term Loans on the Amendment No. 1 Effective Date in connection
with the replacement and amendment thereof as contemplated hereby and/or
(ii) the borrowing of the Shortfall Term Loans shall not apply to such
replacement and amendment and borrowing of Shortfall Term Loans, and prior
notice periods with respect to such replacement and amendment and borrowing of
Shortfall Term Loans shall be as agreed among the Borrowers, the Administrative
Agent and the Lead Arranger (it being understood that no other notice
requirements under any Loan Document are waived, altered or changed in any way
pursuant to this Amendment).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

COMMUNICATIONS SALES & LEASING, INC.

 

 

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

 

 

 

 

 

 

CSL CAPITAL, LLC

 

 

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

 

 

 

 

CSL NATIONAL GP, LLC

 

CSL ALABAMA SYSTEM, LLC

 

CSL ARKANSAS SYSTEM, LLC

 

CSL FLORIDA SYSTEM, LLC

 

CSL IOWA SYSTEM, LLC

 

CSL MISSISSIPPI SYSTEM, LLC

 

CSL MISSOURI SYSTEM, LLC

 

CSL NEW MEXICO SYSTEM, LLC

 

CSL OHIO SYSTEM, LLC

 

CSL OKLAHOMA SYSTEM, LLC

 

CSL REALTY, LLC

 

CSL TEXAS SYSTEM, LLC

 

CSL NORTH CAROLINA REALTY GP, LLC

 

CSL TENNESSEE REALTY PARTNER, LLC

 

CSL TENNESSEE REALTY, LLC

 

UNITI FIBER HOLDINGS LLC

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

--------------------------------------------------------------------------------


 

 

CSL NATIONAL, LP,

 

 

 

 

 

By: CSL NATIONAL GP, LLC, as its general partner

 

 

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

 

 

CAROLINA REALTY, LP,

 

 

 

 

 

By: CSL NORTH CAROLINA REALTY GP, LLC, as its general partner

 

 

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

 

 

CSL NORTH CAROLINA SYSTEM, LP

 

 

 

 

 

By: CSL NORTH CAROLINA REALTY GP, LLC, as its general partner

 

 

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

 

 

 

 

UNITI HOLDINGS LP

 

 

 

 

 

By: Uniti Holdings GP LLC, as its General Partner

 

 

 

By:

/s/ Kenneth A. Gunderman

 

 

Name: Kenneth A. Gunderman

 

 

Title:   President & CEO

 

 

 

 

 

CSL BANDWIDTH INC.

 

--------------------------------------------------------------------------------


 

 

PEG BANDWIDTH, LLC

 

CONTACT NETWORK, LLC

 

PEG BANDWIDTH DC, LLC

 

PEG BANDWIDTH DE, LLC

 

PEG BANDWIDTH IA, LLC

 

PEG BANDWIDTH LA, LLC

 

PEG BANDWIDTH MA, LLC

 

PEG BANDWIDTH MS, LLC

 

PEG BANDWIDTH TX, LLC

 

PEG BANDWIDTH VA, LLC

 

 

 

By:

/s/ Mark Wallace

 

 

Name: Mark Wallace

 

 

Title:   Executive Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Tiffany Shin

 

 

Name: Tiffany Shin

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as New Term Lender

 

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name: Davide Migliardi

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

/s/ Marie F. Harrison

 

 

Name: Marie F. Harrison

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

 

/s/ Davide Migliardi

 

 

Name: Davide Migliardi

 

 

Title: Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

Citibank, N.A

 

 

 

By:

 

 

/s/ Elizabeth Minnella Gonzalez

 

 

Name: Elizabeth Minnella Gonzalez

 

 

Title: Vice President & Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

Credit Suisse AG, Cayman Islands Branch

 

 

 

By:

 

 

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Authorized Signatory

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

/s/ Joan Park

 

 

 

Name: Joan Park

 

 

 

Title: Authorized Signatory

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

GOLDMAN SACHS BANK USA

 

 

 

By:

 

 

/s/ Mehmet Barlas

 

 

Name: Mehmet Barlas

 

 

Title: Authorized Signatory

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

MORGAN STANLEY BANK N.A.

 

 

 

By:

 

 

/s/ Gilroy D’Souza

 

 

Name: Gilroy D’Souza

 

 

Title: Authorized Signatory

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

Royal Bank of Canada

 

 

 

By:

 

 

/s/ Kevin Quan

 

 

Name: Kevin Quan

 

 

Title: Authorized Signatory

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

SunTrust Bank

 

 

 

By:

 

 

/s/ Brian Guffin

 

 

Name: Brian Guffin

 

 

Title: Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

By executing this signature page, the undersigned hereby consents and agrees to
the Amendment.

 

Name of Institution:

Wells Fargo Bank, National Association

 

 

 

By:

 

 

/s/ S. Michael St. Geme

 

 

Name: S. Michael St. Geme

 

 

Title: Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Revolving Credit Lender Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LENDER ADDENDUM TO
AMENDMENT

NO. 1

 

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment No. 1 to Credit Agreement  (the “Amendment”) to
the Credit Agreement dated as of April 24, 2015  (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among COMMUNICATIONS SALES & LEASING, INC. (“Holdings”), CSL CAPITAL, LLC, (“CSL
Capital” and, together with New Operating Partnership, the “Borrowers” (after
giving effect to this Amendment)), the LENDERS party thereto (the “Lenders”),
the Agents party thereto and BANK OF AMERICA, N.A., as Administrative Agent (the
“Agent”).  Capitalized terms used but not defined in this Lender Addendum have
the meanings assigned to such terms in the Amendment.

 

By executing this Lender Addendum as a Continuing Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to continue all of
its Existing Term Loans (or such lesser amount as the Lead Arranger may
allocate) as Continuing Term Loans on the Amendment No. 1 Effective Date.  The
undersigned institution hereby makes the election to convert by amendment all of
its Existing Term Loans (or such lesser amount as the Lead Arranger may
allocate) into Continuing Term Loans pursuant to a cashless conversion on the
Amendment No. 1 Effective Date.

 

Principal Amount of Existing Term Loans held: $

 

Name of Institution:

 

 

 

Executing as a Continuing Lender:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

AMENDMENTS TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------